Citation Nr: 0526207	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-13 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include anxiety disorder.

2.  Entitlement to an initial compensable rating for migraine 
headaches.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1981 to February 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision.  In December 2003, 
the Board remanded the case for further development.  The 
case is now before the Board for final appellate review.   


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant for an equitable disposition of the 
veteran's appeal.

2.  Although the veteran was noted to have anxiety in 
service, she does not have a current diagnosis of a 
psychiatric disability.

3.  The preponderance of evidence does not show that the 
veteran's migraine headaches have resulted in characteristic 
prostrating attacks averaging one in two months over the last 
several months; the headaches have not resulted in 
hospitalizations or markedly interfered with employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  The criteria for an initial compensable rating for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Code (DC) 8100 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2004.  This letter provided notice of elements (1), (2), (3), 
and (4).  In addition, by virtue of the rating decision on 
appeal and an August 2002 statement of the case (SOC), she 
was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  She was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the August 2002 SOC.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).
  
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
Pelegrini II.  After the April 2004 notice letter was issued, 
the claims were readjudicated in an October 2004 supplemental 
statement of the case.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The duty to assist has also been fulfilled.  The RO has 
obtained service medical records.  In her notice of 
disagreement, the veteran indicated that she was currently 
being treated by an Air Force base hospital.   In the 
December 2003 remand, the Board specifically attempted to 
assist the veteran in obtaining these records and any other 
records which might have helped her case.  Additionally, the 
Appeals Management Center issued a letter in April 2004 
asking the veteran's assistance in getting these specific 
records and even sent her an authorization and release form.  
However, in a July 2004 correspondence, the veteran indicated 
that VA had all records and no additional evidence was 
submitted.  The duty to assist is not a one-way street.  If 
the veteran wishes help, she cannot passively wait for it in 
circumstances where she may or should have information that 
is essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Finally, VA afforded 
the veteran examinations in March 2001, the reports of which 
have been associated with the claims folder.  Therefore, the 
Board finds that VA has satisfied its duty to notify and 
assist pursuant to the VCAA.

Analysis

Service connection for a psychiatric disability, to include 
anxiety disorder

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  The 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303. 

Service connection for psychosis is presumed if it is 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

At her September 1980 enlistment examination, the veteran 
denied any history of psychiatric symptoms and no psychiatric 
disability was found.  A January 1983 notation indicated that 
her records were screened and no evidence was found of a 
psychiatric disorder which would warrant a recommendation for 
decertification from a personnel reliability program.  No 
psychiatric disabilities were found at a February 1991 
periodic examination.  In May 1994, it was noted that the 
veteran did not have any significant psychiatric history that 
would preclude her from getting a security clearance.

At a May 1999 outpatient visit, the veteran complained of a 
one-month history of increased heart rate and she said she 
had been under increased stress for the prior four months.  
She also reported difficulty falling asleep (apparently due 
to reliving the day's events) as well as increased fatigue, 
weight gain, and decreased libido.  She denied any suicidal 
ideations.  Following an examination, she was assessed as 
having (in pertinent part) possible anxiety disorder and a 
trial of antidepressant medication was considered.  One week 
later, she reported that while her symptoms had improved, she 
still had emotional lability and decreased interest in 
hobbies and sex.  She was assessed as having anxiety and was 
advised to try a course of antidepressants.  At a June 1999 
outpatient visit, she reported that her antidepressant 
medication was helping, that stress was decreased at work, 
and that she was sleeping better.  She said she felt more in 
control of her emotions.  She was again assessed as having 
anxiety and told to continue taking antidepressants.  On a 
September 1999 Report of Medical History, she denied having 
any frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, periods of unconsciousness, or 
nervous trouble of any sort.  Furthermore, on a January 2000 
medical form relating to getting a security clearance, it was 
indicated that the veteran did not have any mental heath 
defects.   

While the veteran was assessed as having anxiety in service, 
the primary problem in this case is that she does not have a 
current diagnosis of a psychiatric disability.  At a March 
2001 VA examination, she reported experiencing waves of 
anxiety once every couple of months.  However,  these 
episodes apparently did not significantly impair her social 
or occupational functioning.  In any case, the VA examiner 
did not diagnose anxiety disorder or any other psychiatric 
disability (i.e. there were no Axis I or II diagnoses).  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).

While the veteran has suggested (such as in written 
statements submitted in December 2001 and September 2002) 
that she currently has a psychiatric disability, as a layman 
she has no competence to give a medical opinion on the 
diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

Moreover, as noted in the discussion above, although the 
veteran indicated in her December 2001 statement that she was 
being treated at an Air Force base for anxiety, she did not 
follow up with the VA's efforts to obtain these records in 
April 2004.  

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a psychiatric disability, 
including anxiety disorder.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initial compensable rating for migraine headaches

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
migraine headaches have been assigned a noncompensable 
rating.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case. 

A 10 percent rating is warranted for migraines with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  Less frequent attacks 
warrant a noncompensable rating.  38 C.F.R. § 4.124a, DC 
8100.     

In this case, the evidence does not show that the veteran's 
migraine headaches are compensable.  She filed her claim for 
service connection in December 2000 and was released from 
active duty in February 2001.  Pertinent medical records from 
service reflect that she was seen in an emergency room 
setting in December 1999, when she reported having a headache 
at the base of her neck, followed by nausea, vomiting, 
dizziness, and mild photophobia.  She was given medication.  
The next day, she complained that her headache was returning.  
Following an examination, she was given additional medication 
and advised to rest for 24 hours.

In January 2000, she sought treatment for a left-sided 
unilateral headache with nausea, photophobia, and 
phonophobia.  She denied any aura scotoma and said she was 
not taking any current medications.  Her last attack of 
migraine was apparently one month before and she said that 
they occurred two to three times a year.  She described the 
pain as being a 5 on a 10-point scale of severity.  Following 
an examination, she was given medication and advised to rest.

She next sought treatment for headaches in November 2000 
(over eight months later), when she reported having headaches 
on and off for one week.  The headaches apparently involved 
pulsating temples and two dizziness episodes lasting a couple 
of seconds.  One of the headaches reportedly awakened her at 
night.  She denied any aura or visual symptoms.  Following an 
examination, she was given medication.  

At a March 2001 VA examination, the veteran said that her 
headaches followed no significant pattern.  She said that a 
bad headache had recently incapacitated her and that 
headaches of this severity occurred about once a month.  
Other times, she reportedly got stress or tension-type 
headaches which resolved with Tylenol.  The headaches would 
be around the eyes, temple, and sinus areas.  These were 
constant and apparently would go to the back of the head.  
She described the pain as sometimes throbbing, sometimes 
sharp and shooting.  The headaches reportedly lasted between 
four hours and all day.  She denied vomiting but said she 
would get mild blurry vision and sometimes photophobia.  (In 
the examination report, the VA physician noted that the 
veteran had denied that nausea accompanied her headaches, but 
in a September 2002 written statement, she said she told the 
examiner that she did have nausea).  

In any case, when taking into account the evidence of the 
veteran's actual treatment visits, she appears to have 
incapacitating headaches two to three times a year (i.e., not 
the "one in two months" frequency required for a 
compensable rating).  There is no other evidence that she has 
sought treatment for headaches post-service, or indeed, 
complained of them in a clinical setting since March 2001.  
She asserts (such as in her December 2001 notice of 
disagreement) that she has been treated at and received 
medication from an Air Force base for headaches.  However, as 
previously discussed, while VA has sought these treatment 
records, the veteran has failed to return a necessary 
authorization and release form to obtain them or to provide 
them herself.  Thus, the Board finds that the veteran does 
not meet the requirements for an initial compensable 
evaluation.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's migraine headaches were 
compensable.  She is accordingly not entitled to receive a 
"staged" rating.  Fenderson, supra.

Finally, there is no evidence that the veteran has been 
hospitalized for her headaches.  While she advised the VA 
examiner in March 2001 that she was not currently working, 
she nevertheless said that she was seeking full-time 
employment in administration and currently on the roster as a 
substitute teacher.  She also indicated that she was 
considering pursuing a degree in early education.  While the 
veteran indicated in her September 2002 letter that her 
headaches are severe enough to send her home from work, the 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).
  	







ORDER

Entitlement to service connection for a psychiatric 
disability, to include anxiety disorder, is denied.

Entitlement to an initial compensable rating for migraine 
headaches is denied. 



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


